Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsolek US 9,481,964.  Marsolek discloses a method for transferring paving material from a dump truck (30) and a paving machine (50).  The method comprising:
Driving the dump truck (30) by its own travel drive (36) during material transfer.
Driving the paving machine at a predefined speed until the dump truck is sensed, with a 
position sensing system (39) or (63) to be within a threshold distance from the 
paving machine.  Col. 5, ln. 1-Col. 6, ln. 55.
Changing the speed of either the dump truck (30) or the paving machine (50) such that
	the truck and machine move at the same speed using ground speed sensor (66).
Keeping a constant distance between the dump truck and the paving machine.
Dumping paving material from the dump truck into a hopper (52).
Maintaining the distance between the dump truck and the paving machine until the 
	dump truck is empty of paving material.  Col. 7, lns. 20-60, Col. 10, ln. 46-63.
Wherein the step of keeping a constant distance between the dump truck and the 
paving machine includes contacting or not contacting the dump truck with the paving machine.  See Fgs. 2, 3; Col. 15, ln. 47-Col. 16, ln. 7.

With respect to claims 4-8 Marsolek discloses either the position sensing system (39) or (63), which are mounted on the truck and paving machine respectively, can communicate wirelessly to control the speed, distance and alignment of the truck and paving machine.  Col. 15, ln. 47-Col. 16, ln. 7.

With respect to claim 9 Marsolek discloses the truck driver can steer the truck or the truck can be steered by either position control system (39, 63).

With respect to claims 10-13 Marsolek discloses either control system (39, 63) can control tilting of the dump bed, and that the truck and wirelessly transmit truck specific data, paving material temp. data and speed/heading of the dump truck to the paving machine.  Col. 7, ln. 20-Col. 9, ln. 4.
With respect to claims 14-17 Marsolek discloses the use of at least one distance sensor (40) and a truck controller (37) to determine, monitor and control a speed or braking system on the truck to maintain a desired spacing between the truck and paving machine.  Col. 5, ln. 1-Col. 9, ln. 1, Col. 10, lns. 46-63, Col. 15, lns. 46-63.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/04/2022